Order entered March 16, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01597-CR
                                   No. 05-14-01598-CR

                         STEVEN ALAN MORROW, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 59th Judicial District Court
                                Grayson County, Texas
                         Trial Court Cause Nos. 063111, 064642

                                         ORDER
                       Before Justices Bridges, Fillmore, and Brown

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandates in these appeals INSTANTER.



                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE